Case 1:19-cv-09434-AJN Document 42 Filed 02/18/21 Page 1of1

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:

xX DATE FILED: _ 2/17/2021

 

 

ESTELA B CORTES, individually and on
behalf of others similarly situated,

Case 1:19-cv-09434-AJN
Plaintiff,

JUDGMENT

-against-

JOHN DOE CORP. (D/B/A TACO'S
PUEBLA RESTAURANT), TACO REY
CORP. (D/B/A TACO REY), CENTENARIO
BAR RESTAURANT CORP. (D/B/A
CENTENARIO BAR RESTAURANT),
FRANCISCO H. MEDINA CASTELAN , and
CLAUDIA GARCIA ,

Defendants

 

x

On February 16, 2021 plaintiff filed a notice of acceptance of offer of judgment pursuant to
Rule 68 of the Federal Rules of Civil Procedure;
NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
That the Plaintiff ESTELA B CORTES, have judgment against Defendants JOHN DOE CORP.

(D/B/A TACO'S PUEBLA RESTAURANT), TACO REY CORP. (D/B/A TACO REY), CENTENARIO
BAR RESTAURANT CORP. (D/B/A CENTENARIO BAR RESTAURANT), FRANCISCO H.

MEDINA CASTELAN, and CLAUDIA GARCIA (collectively “Defendants”), jointly and severally, in
the amount of $123,068.84, One Hundred Twenty-Three Thousand and Sixty-Eight Dollars with

Eighty-Four Cents), which is inclusive of interest, attorneys’ fees and costs.

The Clerk of Court is respectfully directed to close the case.

Dated: __ February 17 ,2021 SOORDERED, MM \ igo

Alison J. Nathan, U.S. District Judge

 

 
